Exhibit 10.3

8/15/13

FIRST AMENDMENT TO

HOTEL MASTER MANAGEMENT AGREEMENT

This FIRST AMENDMENT TO HOTEL MASTER MANAGEMENT AGREEMENT (this “First
Amendment”) is dated as of the 19 day of November, 2013, by and between ASHFORD
TRS CORPORATION, a Delaware corporation (“Lessee”), and REMINGTON LODGING &
HOSPITALITY, LLC, a Delaware limited liability company (successor-in-interest to
Remington Management, LP) (“Manager”).

RECITALS

WHEREAS, Lessee and Manager entered into that certain Hotel Master Management
Agreement dated effective as of September 29, 2006 (the “Management Agreement”);

WHEREAS, Lessee and Manager desire to amend the Management Agreement as
hereafter provided;

WHEREAS, capitalized terms appearing but not defined herein shall have their
respective meanings as set forth in the Management Agreement;

NOW THEREFORE, in consideration of the premises, the mutual promises and
covenants of the parties hereunder, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
that:

1. Definitions.

 

  A. Section 1.01 is amended by adding the following definitions:

“Budgeted HP” shall mean the House Profit as set forth in the Annual Operating
Budget for the applicable Fiscal Year, as approved by Lessee and Manager
pursuant to Article X hereof.

“House Profit” shall mean the actual house profit of the Premises determined
generally in accordance with the Uniform System of Accounts, consistently
applied and consistent with the determination thereof in the Annual Operating
Budget

“HP Test” shall have the meaning as set forth in Section 11.01B.

“Lessee Designee” means a wholly owned subsidiary of Lessee that leases a Hotel
or Non-Managed Hotel from an Affiliate of the Partnership.

“Non-Managed Hotel” means any hotel or motel property leased by Lessee or a
Lessee Designee from an Affiliate of the Partnership for which a Project
Management Addendum has been executed and delivered by the parties thereto, and
that is not a Hotel managed by Manager pursuant to an Amendment.

 

1



--------------------------------------------------------------------------------

  B. The definition of “Targeted RevPAR Yield Penetration” in Section 1.01 is
amended and restated as follows:

“Targeted RevPAR Yield Penetration” shall mean, as to a Hotel, 80%.

 

  C. The definition of “Cash Management Agreements” in Section 1.01 is amended
and restated as follows:

“Cash Management Agreements” shall mean agreements, if any, entered into by
Lessee, Landlord and a Holder for the collection and disbursement of any Gross
Revenues, Deductions, Management Fees or excess Working Capital with respect to
the applicable Premises, which constitute a part of the loan documents executed
and delivered in connection with any Hotel Mortgage by Landlord.

2. Project Management Addendum. Lessee acknowledges and agrees that any
Non-Managed Hotel leased by Lessee or a Lessee Designee from any Affiliates of
the Partnership, unless (i) there has been an Independent Director Election (as
defined in the Mutual Exclusivity Agreement) or (ii) the Non-Managed Hotel is
subject to a management agreement pursuant to which the manager thereunder has
the right to provide Project Management Work and/or Project Related Services and
as has elected to do so, shall be subject to the terms and provisions of the
Management Agreement that expressly relate to Non-Managed Hotels effective upon
execution of an addendum to this Agreement (the “Project Management Addendum”)
in the form of Exhibit “A” attached hereto; provided that there does not then
exist an uncured Event of Default by Manager under the Management Agreement.
Effective upon execution of said Project Management Addendum, all terms and
conditions of the Management Agreement relating to Non-Managed Hotels shall be
deemed amended to include and apply to such Non-Managed Hotel(s) as provided in
the Project Management Addendum.

3. Term for Non-Managed Hotel. The Term of the Management Agreement for a
Non-Managed Hotel shall commence on the Commencement Date noted in the Project
Management Addendum for such Non-Managed Hotel. The provisions pertaining to the
Expiration Date, renewal options and the Termination Dates described in clauses
(i) and (ii) of Section 2.01 of the Management Agreement for a Hotel shall apply
in equal manner to each Non-Managed Hotel, provided the termination fee
described in Section 2.03(a)(i) of the Management Agreement (Sale of a Future
Hotel) shall not apply to a sale of a Non-Managed Hotel.

4. Project Management Work and Project Related Services. The parties agree that
(i) in consideration of the Project Management Fee, Manager shall be responsible
for managing, coordinating, planning and executing the Capital Improvement
Budget and all major repositionings of a Non-Managed Hotel (the “Project
Management Work”), and (ii) Manager shall be paid Market Service Fees, subject
to the Approval Requirement, for any Project Related Services provided to a
Non-Managed Hotel, in each case on the same basis, terms and conditions as would
apply to a Hotel that is managed by Manager. Notwithstanding the execution and
delivery of a Project Management Addendum, the provisions of this Paragraph 4
shall apply only to the extent Lessee or a Lessee Designee, as applicable, has
the right to direct such Project Management Work and Projected Related Services
for a Non-Managed Hotel (e.g., the manager

 

2



--------------------------------------------------------------------------------

for the Non-Managed Hotel does not have the right under its management agreement
to direct Project Management Work or Project Related Services or such manager
elects not to exercise such right).

5. Termination of a Non-Managed Hotel for Convenience. Lessee may terminate the
Management Agreement with respect to a particular Non-Managed Hotel for
convenience (except if due to a Sale of a Non-Managed Hotel, whereupon
Section 2.03(a) shall govern) upon ninety (90) days Notice to Manager, and shall
pay to Manager as liquidated damages but not as a penalty, a termination fee
(provided that there does not then exist an Event of Default by Manager under
this Agreement beyond any applicable cure or grace periods) in an amount equal
to the product of (A) 65% of the aggregate Project Management Fees and Market
Service Fees budgeted for the Non-Managed Hotel for the full current Fiscal Year
in which such termination is to occur (but in no event less than the Project
Management Fees and Market Service Fees for the preceding full Fiscal Year)
TIMES(B) nine (9). No termination fee shall be payable by Lessee pursuant to
this Section 5 if (a) Manager elects not to provide Project Related Services for
a Non-Managed Hotel due to the Independent Directors of AHT voting that such
Market Service Fees are not market pursuant to Section 8.02(I) of the Management
Agreement, or (b) the manager for the Non-Managed Hotel has the right under its
management agreement to direct Project Management Work or Project Related
Services and subsequently elects to exercise such right.

6. Group Services. The following is added to Section 6.03:

Group Services shall include Manager’s costs relating to the establishment of an
office(s) and the placement of Manager’s personnel at international locations as
may be reasonably required to oversee the performance of its services and duties
hereunder for international assets. International office expenses, overhead,
international personnel costs and benefits, travel and other costs directly
related to Manager’s personnel (other than property level personnel who are
employed at a Hotel and whose Employee Costs and Expenses constitute Deductions)
who oversee the operations of international assets shall be allocated pro-rata
to international Hotels based on room count and/or revenues in a fair and
equitable manner reasonably determined by Manager.

7. Incentive Fee / House Profit.

 

  A. The first sentence of Section 11.01(B) is hereby amended and restated in
its entirety to read as follows:

The incentive fee (the “Incentive Fee”) shall be equal to the lesser of (i) one
percent (1%) of Gross Revenues for each Fiscal Year and (ii) the amount by which
the actual House Profit exceeds the Budgeted HP determined on a property by
property basis (“HP Test”).

 

  B. Section 11.02(A) is hereby amended and restated in its entirety to read as
follows:

 

3



--------------------------------------------------------------------------------

Manager shall submit monthly, pursuant to Section 15.02, an interim accounting
to Lessee showing Gross Revenues, Deductions, House Profit, Gross Operating
Profit and Net Operating Income before Debt Service.

 

  C. Section 11.02(C) is hereby amended and restated in its entirety to read as
follows:

The Incentive Fee shall only be calculated and earned based upon the House
Profit achieving the required HP Test for any given Fiscal Year or a portion
thereof if the period of calculation cannot include the full period from
January 1 to December 31.

8. Costs; Benefit Plans; Self-Insurance. Section 9.02 is hereby amended and
restated in its entirety to read as follows:

 

  A. Manager shall fix the employees’ terms of compensation and establish and
maintain all policies relating to employment, so long as they are reasonable and
in accordance with the Applicable Standards and the Annual Operating Budget.
Without limiting the foregoing, Manager may, consistent with the applicable
budgets, enroll the employees of the Hotel in pension, medical and health, life
insurance, and similar employee benefit plans (“Benefit Plans”) substantially
similar to plans reasonably necessary to attract and retain employees and
generally remain competitive. The Benefit Plans may be joint plans for the
benefit of employees at more than one hotel owned, leased or managed by Manager
or Manager Affiliate Entities. Employer contributions to such plans (including
any withdrawal liability incurred upon Termination of this Agreement) and
reasonable administrative fees (but without further markup by Manager), which
Manager may expend in connection therewith, shall be the responsibility of
Lessee and shall be a Deduction. The administrative expenses of any joint plans
will be equitably apportioned by Manager among properties covered by such plan.

 

  B.

Manager may elect to enroll employees in a medical and health Benefit Plan that
is a self insured health plan (the “Plan”). The aggregate actual costs incurred
by Manager in operating and managing the Plan for a Plan year, including,
without limitation, the administration and payment of claims, costs and fees of
third party administration and gateway or reference pricing services, and
premiums for stop-loss insurance and reinsurance policies are referred to herein
as “Health Plan Costs”. Prior to the commencement of each Plan year, Manager
shall in good faith establish premium levels for employee individual and family
coverages based on relevant factors such as historic health service consumption
by members participating in the Plan, participation in wellness programs, and
the projected Health Plan Costs for the upcoming Plan year (the “Health Care
Premiums”). The amount of employer contribution to Health Care Premiums for each
employee at a Hotel shall be a Deduction for such Hotel, and Manager may
periodically draw down from Gross Revenues for the Hotel the amount of such
employer contribution to Health Care Premiums as same become payable under

 

4



--------------------------------------------------------------------------------

  the terms of the Plan. In addition, to the extent that Health Plan Costs for a
Plan year exceed Health Care Premiums collected for such Plan year, such excess
shall be allocated on a pro rata basis by Manager among the properties covered
by the Plan based on the number of members participating in the Plan, and to the
extent allocable to a Hotel shall be a Deduction for such Hotel (for which
Manager may periodically draw down from Gross Revenues for such Hotel). Manager
shall establish one or more accounts into which Health Care Premiums shall be
deposited and out of which Health Plan Costs shall be paid (collectively, the
“Plan Account”). Manager may utilize a single Plan Account to pool the Health
Care Premiums for all or any number of Hotels or properties covered by the Plan,
including properties not leased by Lessee or its designees. Upon implementation
of a Plan, Lessee shall initially fund into a separate reserve (the “Reserve
Account”) an aggregate cash amount equal to fifteen percent (15%) of the
estimated Health Plan Costs for the first Plan year allocable to all of the
Hotels leased by Lessee which are covered by the Plan (the “Plan Reserve”). The
Plan Reserve may pool the reserve funds collected pursuant to any similar
requirement contained in any other management agreement covering properties
covered by the Plan. Thereafter, Lessee shall be responsible to maintain the
level of the Plan Reserve in an amount not less than ten percent (10%) of the
estimated Health Plan Costs allocable to the Hotels for the then current Plan
year, as same may be adjusted from time to time during such Plan year (the
“Minimum Plan Reserve Balance”). Manager may transfer funds (a) from the Plan
Reserve to the Plan Account as reasonably necessary to maintain at all times
sufficient amounts in the Plan Account to pay Health Plan Costs allocable to the
Hotels when due and payable, and (b) from the Plan Account to the Plan Reserve
if Manager reasonably determines that the balance in the Plan Account (whether
by deposit of Health Care Premiums or transfers from the Plan Reserve) exceeds
that which is reasonably necessary to pay Health Plan Costs allocable to the
Hotels when due and payable. If at any time during any Plan year the balance in
the Plan Reserve allocable to the Hotels falls below the Minimum Plan Reserve
Balance, including by reason of transfers of funds to the Plan Account or an
increase in the estimated Health Plan Costs allocable to the Hotels for the then
current Plan year (the “Reserve Shortfall”), Lessee shall deposit into the
Reserve Account the amount of the Reserve Shortfall within ten (10) days after
receipt of Manager’s written or emailed request therefore. If Lessee fails to
timely deposit the Reserve Shortfall, Manager shall have the right (in addition
to Manager’s other remedies under this Agreement) to draw down from Gross
Revenues for the Hotels the amount of the Reserve Shortfall. If Gross Revenues
are not sufficient to fund the Reserve Shortfall, Manager shall have the right
to withdraw the amount of the Reserve Shortfall from the Operating Accounts, the
Capital Improvement Reserves, Working Capital or any other funds of Lessee held
by or under the control of Manager for the Hotels. If at any time the balance in
the Plan Reserve exceeds twenty percent (20%) of the estimated Health Plan Costs
allocable to the Hotels for the then current Plan year, as same may be adjusted
from time to time during such Plan year, such excess amounts shall be returned
to Lessee. Manager may elect in connection with the Plan to make contributions
to health reimbursement

 

5



--------------------------------------------------------------------------------

  accounts (HRA) or health savings accounts (HSA) maintained for the benefit of
employees (“HRA/HSA Fundings”). In the event Manager makes HRA/HSA Fundings for
employees at a Hotel, such HRA/HSA Fundings shall not be considered Health Care
Costs, but shall be a Deduction for such Hotel and shall be treated hereunder in
the same manner as other Employee Costs and Expenses.

9. Employee Related Termination Costs; Contingency Period. Section 9.05 is
hereby amended to provide that Employee Related Termination Costs shall include
Health Plan Costs allocable to the Hotels that become payable under a Plan
following a Termination. Manager shall be entitled to hold the balance of funds
in the Plan Reserve to pay such Health Plan Costs as they become due for the
following periods of time (the “Contingency Period”): (a) six (6) months
following Termination with respect to Health Plan Costs relating to claims
incurred prior to Termination, and eighteen (18) months following Termination
with respect to COBRA liability (or such earlier date upon which there are no
employees electing COBRA coverage relating to such Termination) (the “Contingent
Costs”). In addition, in the event Manager reasonably determines that the
balance of funds in the Plan Reserve is not sufficient to cover Manager’s
estimate of Contingent Costs, Lessee shall deposit into the Plan Account on or
before the date of Termination or following a Termination, within ten (10) days
after receipt of Manager’s written request therefore, the amount that Manager
reasonably determines is sufficient to cover Manager’s estimate of Contingent
Costs (the “Contingent Shortfall”). If Lessee fails to timely deposit the
Contingent Shortfall, Manager shall have the right (in addition to Manager’s
other remedies under this Agreement) to draw down from Gross Revenues for the
Hotels the amount of the Contingent Shortfall. If Gross Revenues are not
sufficient to fund the Contingent Shortfall, Manager shall have the right to
withdraw the amount of the Contingent Shortfall from the Operating Accounts, the
Capital Improvement Reserves, Working Capital or any other funds of Lessee held
by or under the control of Manager for the Hotels. Following the expiration of
the Contingency Period for a Termination of this Agreement in its entirety, any
balance remaining in the Plan Reserve shall be returned to Lessee.

10. Miscellaneous. The parties hereto further agree as follows:

a. Management Agreement. The Management Agreement, as hereby amended, is hereby
ratified and confirmed and shall continue in full force and effect.

b. Lessee and Manager Parties. Lessee executes this First Amendment on behalf of
itself and each Lessee Designee that is a party to the Management Agreement as
of the date hereof as a result of executing and delivering an Amendment (as
defined in Section XXVI of the Management Agreement) with respect to a Hotel.
Manager executes this First Amendment on behalf of itself and each Affiliate of
Manager that is a party to the Management Agreement as of the date hereof as a
result of executing and delivering an Amendment with respect to a Hotel.

c. Counterparts. This First Amendment may be executed in one or more
counterparts, all of which together shall constitute one and the same agreement.
Facsimile signatures shall be treated by the parties as original signatures
provided that the parties agree to exchange confirmatory original signatures of
facsimile documents.

 

6



--------------------------------------------------------------------------------

[Signature pages to follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

OWNER:

ASHFORD TRS CORPORATION

a Delaware corporation

By:   /s/ David Kimichik Name:   David Kimichik Title:   President MANAGER:
REMINGTON LODGING & HOSPITALITY, LLC A Delaware limited liability company By:  
/s/ Monty Bennett Name:   Monty Bennett Title:   CEO

 

8



--------------------------------------------------------------------------------

Exhibit A

Form of Addendum

Project Management Addendum

to Hotel Master Management Agreement

                , 20        

Remington Lodging & Hospitality, LLC

14185 Dallas Parkway, Suite 1150

Dallas, Texas 75254

Attn: Mr. Monty Bennett

 

  Re: Project Management of a – New Non-Managed Hotel by Remington Lodging &
Hospitality, LLC

Dear Mr. Bennett:

Please refer to the Hotel Master Management Agreement, dated as of September 29,
2006, as amended by that certain First Amendment to Hotel Master Management
Agreement dated as of                     , 2013 (collectively, the “Management
Agreement”), between Ashford TRS Corporation, a Delaware corporation (“Lessee”)
and Remington Lodging & Hospitality, LLC, a Delaware limited liability company
(“Manager”). Capitalized terms appearing but not defined herein shall have the
meanings ascribed to such terms in the Management Agreement.

Effective as of the date hereof (the “Commencement Date”), Lessee, through its
wholly owned subsidiary, Ashford TRS                     LLC, a Delaware limited
liability company, as “Lessee Designee”, hereby appoints Manager to perform
Project Management Work and Project Related Services for the
                    property located at the location set forth on Exhibit “A”
attached to this Project Management Addendum (the “New Hotel”), in exchange for
payment by Lessee Designee of the Project Management Fee and Market Service
Fees, all in accordance with and subject to the terms and conditions of the
Management Agreement.

In addition:

1. The New Hotel shall constitute an “Non-Managed Hotel” under the Management
Agreement. Lessee Designee shall be a party to the Management Agreement as a
“Lessee Designee” and agrees to be bound by all of the terms and conditions of
the Management Agreement as “Lessee Designee” thereunder to the extent same are
applicable to a Non-Managed Hotel. Lessee shall have no obligations under the
Management Agreement with respect to the New Hotel, and Lessee Designee shall
have no obligations under the Management Agreement with respect to any of the
other Hotels or Non-Managed Hotels (other than the New Hotel).

2. Remington’s retention by Lessee Designee to perform Project Management Work
and Project Related Services at the New Hotel from and after the Effective Date
shall be subject to the terms and conditions of the Management Agreement to the
same extent as if Lessee Designee were the “Lessee” thereunder.

[Signature pages to follow]

 

9



--------------------------------------------------------------------------------

Please execute in the space provided for your signature below to evidence your
agreement to the contents of this Project Management Addendum.

 

Sincerely yours, LESSEE: ASHFORD TRS CORPORATION, a Delaware corporation By:  

 

Name:   David J. Kimichik Title:   President LESSEE DESIGNEE: ASHFORD TRS
                     LLC, a Delaware limited liability company By:  

 

Name:   David J. Kimichik Title:   President

 

10



--------------------------------------------------------------------------------

 

 

AGREED TO AND ACCEPTED AS OF                     , 20        : MANAGER:
REMINGTON LODGING & HOSPITALITY, LLC, a Delaware limited liability company By:  

 

      Monty Bennett       CEO

 

11



--------------------------------------------------------------------------------

EXHIBIT “A”

Hotel Information

 

Affiliate


Property Owner

  

Property

  

 

12